Honorable Jim N. Thompson       Opinion No. C-660
County Attorney
Lamar County                    Re:   Whether Lamar County Hos-
Paris, Texas                          pita1 District has legisla-
                                      tive authority to convey
                                      real estate to the county
                                      on which to construct a
                                      building to house various
Dear Mr. Thompson:                    welfare agencies.
          Your letter requesting an opinion of this office,
reads, in part, as follows:
         "Article 4&q@ was passed by the legisla-
    ture which created Lamar County Hospital Dis-
    trict. In Section III of said Article the
    commissioners court was bound to execuce and
    deliver to the District, a written instrument
    to convey all property real, personal or mixed
    to the District, which, of course, was done.
    The situation has arisen now whereby for the
    benefit of Lamar County and the Hospital Dis-
    trict, a portion of the real property needs to
    be conveyed back to Lamar County so that a
    building could be constructed to house the
    various welfare agencies.
         "Article 4&q&& which is a special statute,
    does not empower the Lamar County Hospital Dis-
    trict to convey real estate. Since this Is a
    special act of the legislature, I am wondering
    if there is any general action of the legislature
    or other provision of the law which would be con-
    trolling of this special act and from which the
    Lamar County Hospital District would have authority
    to sell real estate to the commissioners court
    (Lamar County) on which to construct said building."
          Section 6 of Article IX of the Texas Constitution
authorized the Legislature to create a Hospital District co-
extensive with Lamar County. The same powers, duties, and
limitations, with minor tax valuation exceptions, were granted




                       -3190-
                                                        .




Hon. Jim N. Thompson, page 2 (C-660)


Lamar Count Hospital District as the rovisions set forth in
Section 5(aT Article IX. Section 5(aB Article IX provides
in part that'the Legislature shall provide that title to
properties be transferred to the Hospital District.
          The Legislature, under Article 4494q, Vernon's Civil
Statutes, authorized Lamar County to constitute itself a hos-
pital district for purposes of operating the hospital system
previously operated by the county.
          The Lamar County Hospital District is a corporate
governmental body charged with the power and authority to
operate the hospital and hospital system. Bexar County Hos-
pital District v. Crosby, 327 S.W.2d 445 (1959)   S tion 3
of Article 4494q provides for the conveyance of'alle~ospital
property real personal or mixed to the Hospital District.
As the H&pitai District was created by the Constitution and
the Legislature authorized the District to hold title to hos-
pital land conveyed by Lamar County, the Lamar County Hospital
District has power and authority granted by the Legislature to
administer hospital lands conveyed to the District for hospital
purposee. Bexar County Hospital District v. Crosby, supra.
          However, In the case of Lower Nueces River Water
Supply District v. Cartwright, 274 S W 2d 199 (Tex.Civ.App.
1954. error ref. n.r.e.. at Daze 207j. the San Antonio Court
o?-Civil Appeals statedZthe geGeral‘&e   applicable to
corporate governmental bodies:
          "The Supreme Court has held that dis-
     tricts created for special purposes such as
     water control and improvement districts water
     supply districts and the like, perform iimlted
     rather than general functions when compared to
     the older types of municipal organizations, such
     as cities. 'The powers of such districts are
     measured by the terms of the statutes which
     authorized their creation, and they can exercise
     no authority that has not been clearly granted
     by the legislature.' Tri-City Fresh Water Supply
     Dist. No. 2 of Harris County v. Mann, 135 Tex.
280, 142 S.W.2d 945, 948. It follows that in
     determining the corporate powers of such dis-
     tricts, it is necessary to examine in some
     detail the legislative act and the constitu-
     tional basis upon which it rests. . . ."




                          -3191-
Hon. Jim N. Thompson, page 3 (C-660)


          After extensive review of Sections 5(a) and 6 of
Article IX and Article 449&q it is our opinion that the
Lamar County Hospital District has no authority, under the
above provisions or under any existing general statute, to
convey land of the Hospital District to Lamar County. All
powers of the Lamar County Hospital District are derived from
the specific articles of the Constitution set forth above and
Article @Q&q, said provisions being specifically applicable
to the Lamar County Hospital District. Qeneral provisions
of Article &&?+q granting power and authority to the Lamar
County Hospital District to manage, control and administer
the hospital or hospital system do not authorlze,the Hospital
District to convey hospital land to Lamar County.

                     SUMMARY
          The Lamar County Hospital District has no
     authority to convey land of the Hospital District
     to Lamar County.
                            Very truly yours,
                            WAOGONRR CARR
                            Attorney ffeneral

                          /222d             %L.‘&&
                            By:
                                  Gordon Houser
                                  Assistant
QH:mkh:ml
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
John Banks
Pat Bailey
Ben Harrison
APPROVED FOR THB ATTORNEY GENERAL
BY: T. B. Wright




                         -3192-